
	

114 HR 4806 IH: Copper and Lead Evaluation and Reporting Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4806
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Quigley (for himself, Ms. Duckworth, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to promulgate national primary drinking water regulations regarding
			 lead and copper.
	
	
 1.Short titleThis Act may be cited as the Copper and Lead Evaluation and Reporting Act of 2016 or the CLEAR Act of 2016. 2.Lead and copper in drinking water Section 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following:
			
 (16)Lead and copper in drinking waterNot later than 180 days after the date of enactment of the CLEAR Act of 2016, the Administrator shall promulgate national primary drinking water regulations regarding lead and copper that—
 (A)based on the amount of lead that would result in a blood lead level greater than 5 micrograms per deciliter in an average, healthy infant who consumes infant formula made with water, establish a health-based household action level for lead and copper that triggers—
 (i)not later than 28 days after the date on which the household action level is reached, plain-language consumer notification that is culturally and linguistically appropriate;
 (ii)a report to the appropriate public health agency; and (iii)an examination by the public water system of service line material and, if applicable, the initiation of the removal by the public water system of any lead portion of the service line;
 (B)provide for frequent and culturally and linguistically appropriate multimedia outreach in plain language about the health risk and protection available to—
 (i)consumers with known or suspected full or partial lead service lines; (ii)public and private institutions and facilities that serve individuals of any other vulnerable population, including—
 (I)children; (II)pregnant women; and
 (III)an immunocompromised population, such as— (aa)individuals living with auto immune deficiency syndrome or human immunodeficiency virus; and
 (bb)the elderly; and (iii)caregivers and healthcare providers for any individual described in clause (i) or (ii);
 (C)require, for each monitoring period, each public water system to publish on a publicly accessible website of the public water system, or distribute by carrier route presort if the public water system does not maintain a publicly accessible website, or distribute door-to-door if a substantial portion of the population served by the public water system does not have access to the Internet or is elderly—
 (i)the number of households served by the public water system that have a household action level that is greater than the household action level established by the Administrator under subparagraph (A);
 (ii)all levels of lead and copper found in each monitoring period; and (iii)the most recent 90th percentile levels for lead and copper, as compared to the system action levels for lead and copper;
 (D)in the case of a community that has a lead service line, require the public water system to provide a public statement of lead service line ownership that includes the legal basis of that determination of ownership; and
 (E)modify lead monitoring requirements to provide for— (i)voluntary consumer-requested tap sampling for lead; and
 (ii)the use of any result of a tap sample described in clause (i)— (I)to inform—
 (aa)consumer action to reduce the risk of lead in the home of the consumer; and (bb)in the case of a tap sample that is higher than the household action level established in subparagraph (A), the consumer and the appropriate public health agency; and
 (II)to assess— (aa)if the tap sample meets the site selection criteria described in the national primary drinking water regulations issued by the Administrator regarding lead and copper, the effectiveness of corrosion control treatment; or
 (bb)any other potential cause of an elevated lead level..  